280 F.2d 426
Robert William CRAWFORD, Plaintiff and Appellant,v.Lt. D. LYDICK, Toledo Police Dept. of Ohio, Lt. Woodrow W. Zeitler, Toledo Police Dept. of Ohio, Landon E. Hall, Clerk of the Municipal Court of Toledo, Ohio, Charles Conner of the Kalamazoo Sheriff Dept., Kalamazoo, Michigan, Richard Fuhrman, Kalamazoo, Michigan Police Dept., James Morrison, Kalamazoo, Michigan Police Dept., Riley Stewart, Kalamazoo, Michigan Police Dept., Clark M. Olmsted, Municipal Court Judge, Kalamazoo, Michigan, Lucien F. Sweet, Circuit Court Judge, Kalamazoo, Michigan, Defendants and Appellees.
No. 14143.
United States Court of Appeals Sixth Circuit.
June 14, 1960.

Appeal from the United States District Court for the Western District of Michigan, Grand Rapids; Raymond W. Starr, Judge.


1
Robert William Crawford, in pro. per.


2
John J. Burkhart, Toledo, Ohio, Richard H. Paulson and David Morris, Kalamazoo, Mich., for appellees.


3
Richard H. Paulson, Kalamazoo, Mich., on the brief for Lucien F. Sweet.


4
John J. Burkhart, Toledo, Ohio, on the brief for Denzil Lydick, Woodrow W. Zeitler and Landon E. Hall.


5
David Morris of Morris & Culver, and John M. Pikkaart, Kalamazoo, Mich., on the brief for Charles Conner, Richard Fuhrman, James Morrison, Riley Stewart, and Hon. Clark M. Olmsted.


6
Before McALLISTER, Chief Judge, and MILLER and CECIL, Circuit Judges.


7
PER CURIAM.


8
The above cause coming on to be heard upon the transcript of record, the briefs of the parties and the argument of appellees, and the Court being duly advised:


9
Now, therefore, it is ordered, adjudged and decreed that the judgment of the District Court be and is hereby affirmed on the opinion of Judge Raymond W. Starr. Crawford v. Lydick et al., 179 F. Supp. 211.